Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-25 directed to a method and cartridge non-elected without traverse (Response of 10 May 2019).  Accordingly, claims 17-25 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5-16 are allowed.
Preliminarily, it is noted that Applicant does not use a common transitional phrase like “comprising” or “consisting of” (see MPEP §2111.03).  As such, the Office is interpreting that Applicant is using another transitional phrase after which to start reciting the elements of the invention, in this case, “which by" in line 1 of claim 1 (see MPEP § 1111.03 IV “Other Transitional Phrases”).  Since the metes and bounds of the claims are clear, the Office is interpreting the claims to be directed to open ended limitations.
The claims are not obvious over the closest prior art of Paget, Joseph, BSH, and Tembaak .  Applicant’s arguments are persuasive.   While having capsules for adding additives to the water, is conventional, the prior art does not teach, inter alia, “wherein the cartridge holder includes a switching device that is switchable between a first position wherein the fixed water connection is fluidly connected to the hydraulic component when a cartridge is not inserted, and a second position wherein fluid from the fixed water connection is partially or completely diverted through a bypass line and through the cartridge when the cartridge is inserted.” (Remarks, p. 8)  As applicant Remarks, p. 8-10), there is no switching of a water line to divert water as a result of sensing a capsule.  While the prior art does teach that many of the elements are conventional individually, such as water lines, replaceably insertable capsules, and sensors, it is the combination and relationship between the elements that make this invention novel and not obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE H SAMUELS/Examiner, Art Unit 3761  

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715